Exhibit 10.4
SECOND AMENDMENT TO LEASE
     This Second Amendment to Lease (this “Second Amendment”), made as of the
26th day of June, 2009, by and between ARE-MA REGION NO. 28, LLC, a Delaware
limited liability company (“Landlord”) and ALNYLAM PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).
WITNESSETH :
     WHEREAS, Landlord and Tenant are parties to a Lease dated as of
September 26, 2003, as amended by a First Amendment to Lease dated March 16,
2006 between Landlord (as successor to Three Hundred Third Street LLC), and
Tenant (as successor to Alnylam U.S., Inc., a Delaware corporation that is a
subsidiary of Tenant and was formerly known as Alnylam Pharmaceuticals, Inc.
(the “Original Tenant”), pursuant to an Assignment of Lease dated February 28,
2006 between Original Tenant and Tenant) (as so amended, the “Lease”); and
     WHEREAS, pursuant to the Lease, Landlord leases to Tenant certain premises
within the building known and numbered as 300 Third Street, Cambridge,
Massachusetts (the “Building”), which premises include but are not limited to
space on the third and fourth floors of the Building and are more particularly
described in the Lease; and
     WHEREAS, Tenant subleases a portion of the second floor pursuant to a
Sublease dated as of September 8, 2006 (the “Sublease”) between Archemix Corp.
(“Archemix”) as sublandlord, and Tenant as subtenant (as successor to Momenta
Pharmaceuticals, Inc. (“Momenta”) pursuant to that certain Assignment,
Assumption and Consent Agreement; and First Amendment to Sublease dated
October 31, 2007 by and among Tenant, Archemix and Momenta); and
     WHEREAS, Tenant desires to terminate the Sublease and add to the Premises
demised under the Lease the space on the second floor consisting of
approximately 33,022 square feet (the “Second Floor Premises”) and the chemical
storage room on Level P-1 consisting of approximately 507 square feet (the “507
SF Chemical Storage Room,” which together with the Second Floor Premises is
referred to herein as the “Additional Premises”) and otherwise to amend the
Lease in certain particulars; and
     WHEREAS, Landlord and Tenant have agreed to amend the Lease in certain
particulars to accomplish the foregoing and other matters set forth herein as
more particularly provided below.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:
     1. Defined Terms. All capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Lease. In the
event of any inconsistency

 



--------------------------------------------------------------------------------



 



between the Lease and this Second Amendment, the provisions of this Second
Amendment shall control, and all other provisions of the Lease shall remain in
full force and effect.
     2. Additional Premises Commencement Date. The Effective Date and the Rent
Commencement Date with respect to the Additional Premises shall be July 1, 2009
(the “Additional Premises Commencement Date”).
     3. Modifications to Lease. Effective as of the Additional Premises
Commencement Date, the Lease is hereby modified as follows:

  (a)   Article 1D entitled “Premises” is hereby deleted in its entirety and
replaced with the following:

             
 
  D.   Premises:   Square feet (Rentable): A total of approximately 95,410
comprised of 33,022 square feet on Level 02 (the “Second Floor Premises”),
32,537 square feet on Level 03 (the “Third Floor Premises”), 28,428 square feet
on Level 04 (the “Fourth Floor Premises”), 366 square feet relating to the
rooftop penthouse, 185 square feet relating to the acid neutralization room, 365
square feet relating to one Level P-1 chemical storage room (the “365 SF
Chemical Storage Room”) and 507 square feet relating to a second Level P-1
chemical storage room (the “507 SF Chemical Storage Room”) (the rooftop
penthouse, acid neutralization room, 365 SF Chemical Storage Room and 507 SF
Chemical Storage Room are hereinafter collectively referred to as the
“Peripheral Spaces”).

  (b)   The Additional Premises and the 507 SF Chemical Storage Room are shown
on Exhibit A attached hereto and made a part hereof, which Exhibit A is hereby
attached to and made a part of the Lease.     (c)   Article 1F entitled
“Landlord’s Address” is hereby deleted in its entirety and replaced with the
following:

             
 
  F.   Landlord’s Address:   Alexandria Real Estate Equities, Inc.
 
          385 E. Colorado Boulevard, Suite 299
 
          Pasadena, CA 91101
 
          Attention: Corporate Secretary

  (d)   Article 1G entitled “Building Manager/Address” is hereby deleted, and
any notices or other communications to be sent to the Building Manager shall be
sent to the Landlord at the Landlord’s Address.

2



--------------------------------------------------------------------------------



 



  (e)   Article 1I entitled “Expiration Date” is hereby deleted in its entirety
and replaced with the following:

             
 
  I.   Expiration Date:   September 30, 2016

      The foregoing amendment to the Expiration Date shall operate to extend the
Original Term, and Tenant shall continue to have two options to extend the Term
as set forth in the second paragraph of Article 2 of the Lease, provided that
95% of “Fair Market Rent” shall be: (i) for the first Extended Term, determined
in the manner as set forth in Article 2 of the Lease, and (ii) for the second
Extended Term, no less than the Monthly Rent and Parking Fee, as applicable, for
the 12-month period ending on the last day of the first Extended Term.     (f)  
Article 1J is hereby deleted in its entirety and replaced with the following:

             
 
  J.   Security Deposit:   None.

  (g)   Landlord shall return to Tenant the Security Deposit held by Landlord
pursuant to Article 23 of the Lease, and promptly upon execution of this Second
Amendment by Landlord and Tenant, Landlord shall submit the original letter of
credit held by Landlord as the Security Deposit under the Lease to the issuing
bank with a notice of cancellation of such letter of credit.     (h)  
Article 1K entitled “Monthly Rent” is hereby amended so that beginning on the
Additional Premises Commencement Date the Monthly Rent for the entire Premises
shall be as set forth in the table below:

[Second Amendment continues on next page]

3



--------------------------------------------------------------------------------



 



                          ANNUAL   MONTHLY   RATE PER SQUARE PERIOD   RENT  
RENT   FOOT1
July 1, 2009 through October 9, 2011
  $ 3,726,715     $ 310,560     Set forth in Footnote 1 below
October 10, 2011 through September 30, 2012
  $ 3,912,764     $ 326,064     $41.01 per square foot
October 1, 2012 through September 30, 2013
  $ 4,069,237     $ 339,103     $42.65 per square foot
October 1, 2013 through September 30, 2014
  $ 4,232,388     $ 352,699     $44.36 per square foot
October 1, 2014 through September 30, 2015
  $ 4,401,263     $ 366,772     $46.13 per square foot
October 1, 2015 through September 30, 2016
  $ 4,577,772     $ 381,481     $47.98 per square foot

  (i)   The first sentence of Article 1N of the Lease is hereby deleted and
replaced with the following (it being understood that the second sentence of
Article 1N is unchanged):

                 
 
  N.   Tenant’s Pro Rata Share:     72.48 %

  (j)   Article 1R entitled “Parking Fee/Parking Spaces” is hereby deleted in
its entirety and replaced with the following:

             
 
  R.   Parking Fee:   Fair market parking rates, as adjusted from time to time.
As of the Additional Premises

 

1   The rental rates per square foot for the portions of the Premises for the
period from July 1, 2009 through October 9, 2011 are as set forth below:

          PORTION OF PREMISES   RATE PER SQUARE FOOT
Level 03, Suite 300
  $ 45.50  
Roof and Chem. Suite 300A
  $ 45.50  
Level 04, Suite 401
  $ 45.50  
Suite 402 (First Amendment)
  $ 11.95  
Level 02, Suite 200 and 507 SF Chemical Storage Room
  $ 45.00  

4



--------------------------------------------------------------------------------



 



             
 
          Commencement Date the Parking Fee shall be $215 per space per month,
subject to future adjustment in accordance with the Lease.  
 
      Parking Spaces:    102 non-reserved spaces.

  (k)   Article 2 of the Lease is hereby amended to insert the following
sentence into the sixth paragraph of Article 2, after the sentence that ends
with the phrase “in each case also referred to below collectively as ‘Fair
Market Rent’”:              Landlord and Tenant agree that 95% of “Fair Market
Rent” shall be: (i) for the first Extended Term, determined in the manner as set
forth in this Article 2, and (ii) for the second Extended Term, no less than the
Monthly Rent and Parking Fee, as applicable, for the 12-month period ending on
the last day of the first Extended Term.     (l)   Article 14 of the Lease is
hereby amended to add the following as the new second, third and fourth
paragraphs of Article 14:              At least 3 months prior to the surrender
of the Premises, Tenant shall deliver to Landlord a narrative description of the
actions proposed (or required by any governmental authority) to be taken by
Tenant in order to surrender the Premises at the expiration or earlier
termination of the Term, free from any Hazardous Materials as required under
Article 27B of this Lease (the “Surrender Plan”). Such Surrender Plan shall be
accompanied by a current listing of (i) all Hazardous Materials licenses and
permits held by or on behalf of Tenant or any of Tenant’s agents, employees,
invitees and contractors with respect to the Premises, and (ii) all Hazardous
Materials used, stored, handled, treated, generated, released or disposed of
from the Premises, and shall be subject to the review and approval of Landlord’s
environmental consultant. In connection with the review and approval of the
Surrender Plan, upon the request of Landlord, Tenant shall deliver to Landlord
such additional non-proprietary information concerning Tenant’s use of Hazardous
Materials as Landlord shall reasonably request.              On or before such
surrender, Tenant shall deliver to Landlord evidence that the approved Surrender
Plan shall have been satisfactorily completed and Landlord shall have the right
to cause Landlord’s environmental consultant to inspect the Premises and perform
such additional procedures as may be deemed reasonably necessary to confirm that
the Premises are, as of the effective date of such surrender or early
termination of the Lease, free from any Hazardous Materials as required under
Article 27B of this Lease. Landlord shall have the right to deliver such
Surrender Plan and any report by Landlord’s environmental consultant with
respect to the surrender of the Premises to third parties. If Tenant shall fail
to prepare or submit a Surrender

5



--------------------------------------------------------------------------------



 



      Plan approved by Landlord, or if Tenant shall fail to complete the
approved Surrender Plan, or if such Surrender Plan, whether or not approved by
Landlord, shall fail to adequately address any Hazardous Materials in the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises are surrendered free
from any Hazardous Materials, the cost of which actions shall be reimbursed by
Tenant as Additional Rent.     (m)   The following shall be added as a new
Article 32 of the Lease:

Article 32.
Expansion to First Floor
     (a) Right of First Offer. The approximately 34,521 rentable square feet
located on the first floor of the Building and portions of Levels P-1 and P-2 of
the Building and shown on Exhibit B attached hereto and made a part hereof
(collectively, the “ROFO Space”) is currently leased to Archemix under a Lease
between Landlord and Archemix dated April 11, 2005, as amended by a First
Amendment to Lease dated July 9, 2006 and a Second Amendment to Lease dated
October 31, 2007 (as amended, the “Archemix Lease”). In the event that:
(i) Archemix notifies Landlord of its exercise of its right to terminate the
Archemix Lease on or before the deadline for such notice as set forth in the
Archemix Lease, (ii) Landlord terminates the Archemix Lease for any reason, or
(iii) Archemix vacates the ROFO Space for any reason, then Landlord shall notify
Tenant of the availability of the ROFO Space (the “Expansion Notice”), and
subject to the terms and conditions of this Article 32, Tenant shall have the
right of first offer to lease the ROFO Space for the balance of the Term of this
Lease after Archemix has vacated the ROFO Space at a rental rate for such ROFO
Space equal to the “Rate Per Square Foot” for the Premises as set forth in
Article 1K of this Lease for the applicable time periods as set forth in
Article 1K and otherwise on the same terms and conditions as this Lease (the
“Right of First Offer”); provided, however, that if as of the date that the ROFO
Space is available as specified in Landlord’s notice fewer than 18 months remain
in the Term of this Lease, then as a condition to the exercise of the Right of
First Offer Tenant shall be required to exercise its right to extend the Term of
this Lease for an additional 5-year period as set forth in Article 2 of this
Lease. Tenant shall have 15 business days following delivery of the Expansion
Notice to deliver to Landlord written notification of Tenant’s exercise of the
Right of First Offer. If Tenant fails to deliver notice accepting the terms of
the Expansion Notice within such 15-business-day period, Tenant shall be deemed
to have waived its right to lease such ROFO Space.
     (b) Lease Amendment. After Tenant delivers notice accepting the terms of
the Expansion Notice within such 15-day period, the parties shall enter into an
amendment to this Lease within 60 days from the date of the Expansion Notice;
provided that Landlord tenders to Tenant an amendment to this Lease

6



--------------------------------------------------------------------------------



 



setting forth the terms for the rental of the ROFO Space consistent with those
set forth in the Expansion Notice and otherwise consistent with this Lease. If
such amendment is not so executed within such 60-day period, Tenant shall be
deemed to have waived its right to lease such ROFO Space.
     (c) Exceptions. Notwithstanding the provisions of this Article 32, Landlord
may elect not to lease the ROFO Space to Tenant, and in such event Tenant shall
not be entitled to lease the ROFO Space:
i. during any period of time that Tenant is in “Material Default” (as defined
below in Article 32(d)) under the Lease beyond applicable cure periods; or
ii. if Tenant has been in default (whether or not in Material Default) under any
provision of the Lease 3 or more times, whether or not any such defaults are
cured, during the 12 month period prior to the date of Landlord’s Expansion
Notice.
     (d) Termination. The Right of First Offer shall terminate and be of no
further force or effect at the election of Landlord, even after Tenant’s due and
timely exercise of the Right of First Offer, if, after such exercise, but prior
to the commencement date of the lease with respect to the ROFO Space, (i) Tenant
fails to cure any Material Default by Tenant under the Lease within the
applicable time period set forth in the Lease for said cure; or (ii) three or
more defaults (whether or not Material Defaults) by Tenant have occurred under
the Lease during the period from the date of the exercise of the Right of First
Offer to the date of the commencement of the lease of the ROFO Space, whether or
not such defaults are cured. For purposes of this Article 32, a “Material
Default” shall be any of the occurrences listed in Article 19A(a) through (g) or
Article 19A(i) of the Lease or a breach of any of Tenant’s obligations under
Article 27 of the Lease.
     (e) Rights Personal. The Right of First Offer is personal to Tenant and may
be assigned only in connection with an assignment or sublease described in
Article 16B of this Lease or an assignment or sublease for which Landlord gives
its consent pursuant to Article 16 of the Lease.
     (f) No Extension of Time. The period of time within which any Right of
First Offer may be exercised shall not be extended or enlarged by reason of
Tenant’s inability to exercise the Right of First Offer.
     4. Condition of Additional Premises. Tenant acknowledges and agrees that no
promise of Landlord to alter, remodel, repair or improve the Additional Premises
and no representation, either expressed or implied, respecting any matter or
thing relating to the Additional Premises (including the condition of the
Additional Premises) has been made by Landlord to Tenant. The Additional
Premises shall be delivered by Landlord and accepted by Tenant in “as is”
condition. Tenant acknowledges and agrees that prior to the date of this

7



--------------------------------------------------------------------------------



 



Second Amendment it has been in occupancy of the Additional Premises pursuant to
the Sublease and as such is familiar with the condition of the Additional
Premises. The taking of possession of the Premises by Tenant pursuant to this
Second Amendment shall conclusively establish that the Additional Premises were
at such time in satisfactory condition, subject to Landlord’s continuing
obligations to provide services pursuant to the terms of the Lease.
     5. Work to be Performed by Tenant. Tenant shall perform, at its sole cost
and expense, the Tenant Improvements to the Additional Premises and such other
premises as described below in accordance with the terms and provisions
contained in Exhibit C hereto and shall reimburse Archemix as described in
Section 5(iii) below. Such Tenant Improvements shall include, in addition to any
other work described on the plans submitted for Landlord approval pursuant to
Exhibit C, the following Tenant Improvements necessary to demise the Additional
Premises to Tenant (the “Demising Work”), which Demising Work shall be completed
by Tenant on or before the date that Tenant occupies the Additional Premises for
the conduct of its business pursuant to this Second Amendment, or such earlier
date as may be set forth below:
(i) Reconfiguration of the acid waste neutralization system such that effluents
of Tenant and other parties shall not be mixed, including disconnection of the
acid waste neutralization system currently serving the Second Floor Premises and
connection of the Second Floor Premises to the existing acid waste
neutralization system currently serving Tenant’s existing Premises on the third
and fourth floors;
(ii) Removal of the transmitting spiral staircase that serves only the first and
second floors of the Building, including without limitation restoration of the
floor of the Second Floor Premises and ceiling of the premises located on the
first floor of the Building to their respective conditions prior to the
installation of such transmitting staircase and with finishes to match the
finishes of the respective existing improvements in the Second Floor Premises
and the premises located on the first floor of the Building. Tenant shall
execute such agreements as may reasonably be required by Archemix prior to
commencement of work on the removal of such staircase, a copy of which
agreements shall be provided to Landlord;
(iii) Re-feeding of the electrical feeds from the two electrical panels
currently in the Second Floor Premises (the “Second Floor Electrical Feeds”) so
that they are connected to Tenant’s electrical system currently serving the
third and fourth floor and to Tenant’s generator. Tenant shall reimburse
Archemix upon demand for the costs incurred by Archemix to remove the Second
Floor Electrical Feeds so that the Second Floor Premises are disconnected from
the UPS and stand-by generator maintained by Archemix.
(iv) Re-assignment of the existing separate utility meters so that the Second
Floor Premises meters will be assigned to Tenant effective July 1, 2009, and
installation of a 480-120/208 75kva transformer and related electrical work; and

8



--------------------------------------------------------------------------------



 



(v) Installation of a new HVAC make-up air system to segregate Tenant’s make-up
air from the Archemix air system in the 507 SF Chemical Storage Room.
     6. Conditions. This Second Amendment shall be subject to the conditions
precedent that as of June 30, 2009, (i) Tenant and Archemix shall have actually
entered into an agreement that terminates the Sublease prior to the Additional
Premises Commencement Date, and (ii) Landlord and Archemix shall have actually
entered into an amendment of the Archemix Lease that, among other things,
terminates the Archemix Lease prior to the Additional Premises Commencement
Date, which amendment shall be satisfactory to Landlord in its sole discretion.
Landlord may, in its sole discretion, extend the June 30, 2009 date but shall
not be under any obligation to do so.
     7. Ratification of Lease; Effect of Second Amendment. The Lease, as amended
by this Second Amendment, is hereby ratified and confirmed, and each and every
provision, covenant, condition, obligation, right and power contained in and
under, or existing in connection with, the Lease, as amended by this Second
Amendment, shall continue in full force and effect from and after the date
hereof and throughout the Term. This Second Amendment is not intended to, and
shall not be construed to, effect a novation, and, except as expressly provided
in this Second Amendment, the Lease has not been modified, amended, canceled,
terminated, surrendered, superseded or otherwise rendered of no force and
effect. Tenant acknowledges and agrees that the Lease, as amended by this Second
Amendment, is enforceable against Tenant in accordance with its terms. The Lease
and this Second Amendment shall be construed together as a single instrument.
This Second Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Second Amendment may be amended
only by an agreement in writing signed by the parties hereto.
     8. No Defaults, Counterclaims or Rights of Offset; Release of Landlord.
Tenant hereby warrants and represents that, to its knowledge, as of the date of
the execution of this Second Amendment by Tenant, there are no defaults under
the Lease in respect of Landlord’s performance thereunder and there exist no
defenses, counterclaims or rights of offset with respect thereto. Tenant, for
itself, its officers, directors, members, shareholders and their respective
legal representatives, successors and assigns, does hereby absolutely and
irrevocably waive, remise, release and forever discharge Landlord, its
successors, assigns, partners, employees, affiliates, attorneys and agents, of
and from any and all manner of action and actions, cause and causes of actions,
suits, debts, dues, sums of money, accounts, reckoning, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever, in law or in equity, for items or matters that Tenant could
have been aware of or known about, through and including the date of execution
and delivery of this Second Amendment in connection with or relating to the
Lease or the transactions contemplated hereby. Nothing contained in this
paragraph shall be construed to release Tenant from its obligations under the
Lease throughout the Term of the Lease (including the Extended Term, if any).

9



--------------------------------------------------------------------------------



 



     9. Brokers. Landlord and Tenant represent and warrant to each other that
neither has dealt with any broker, finder or agent in procuring this Second
Amendment except for Richards Barry Joyce & Partners (the “Broker”). Tenant and
Landlord represent and warrant to each other that (except with respect to the
Meredith & Grew, with whom Palm, Inc. previously entered into a separate
brokerage agreement and Landlord shall have no liability or obligation to Broker
whatsoever in connection therewith) no broker, agent, commission salesperson, or
other person has represented it in the negotiations for and procurement of this
Second Amendment and of the Additional Premises and that no commissions, fees,
or compensation of any kind are due and payable in connection herewith to any
broker, agent, commission salesperson, or other person. Tenant and Landlord
agree to indemnify and hold harmless each other, its agents, members, partners,
representatives, officers, affiliates, shareholders, employees, successors and
assigns from and against any and all loss, liabilities, claims, suits, or
judgments (including, without limitation, reasonable attorneys’ fees and court
costs incurred in connection with any such claims, suits, or judgments, or in
connection with the enforcement of this indemnity) for any fees, commissions, or
compensation of any kind which arise out of or are in any way connected with any
claimed agency relationship not referenced in this paragraph.
     10. Successors and Assigns. This Second Amendment shall bind and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.
     11. Counterparts. This Second Amendment may be executed in a number of
identical counterparts, each of which for all purposes shall be deemed to be an
original, and all of which shall collectively constitute but one agreement,
fully binding upon, and enforceable against the parties hereto.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES APPEAR THE FOLLOWING PAGE

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the day and year first written above.

            TENANT:


ALNYLAM PHARMACEUTICALS, INC.
      By:   /s/ Patricia L. Allen         Name:   Patricia L. Allen       
Title:   VP, Finance & Treasurer        LANDLORD:

ARE-MA REGION NO. 28, LLC,
a Delaware limited liability company
      By:   Alexandria Real Estate Equities, L.P.,         a Delaware limited
liability company, its member   

                  By:   ARE-QRS Corp., a Maryland corporation,         its
general partner              By:   /s/ Jackie Clem         Name:   Jackie Clem 
      Title:   VP — RE Legal Affairs     

11



--------------------------------------------------------------------------------



 



EXHIBIT A
Drawings Showing Second Floor Premises and
507 SF Chemical Storage Room
(FLOOR PLAN) [b76191b7619101.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Drawings Showing Second Floor Premises and
507 SF Chemical Storage Room
(FLOOR PLAN) [b76191b7619102.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Drawings Showing ROFO Space (3 pages)
IMAGE [b76191b7619103.gif]

 



--------------------------------------------------------------------------------



 



IMAGE [b76191b7619104.gif]

 



--------------------------------------------------------------------------------



 



IMAGE [b76191b7619105.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Tenant’s Work
     1. (a) Tenant shall, on or before the date that is 7 business days after
the date hereof, at Tenant’s expense, submit to Landlord final and complete
dimensioned and detailed plans and drawings for the Demising Work and any
partition layouts (including openings), ceiling and lighting layouts, colors,
mechanical and electrical circuitry plans and any and all other information as
may be reasonably necessary to complete the construction of improvements that
Tenant desires to make to the Second Floor Premises and/or 507 SF Chemical
Storage Room in accordance with this Exhibit C (such plans are collectively
referred to herein as “Tenant’s Plans”). The partition layout, and ceiling and
lighting layout plans shall be 1’0” = 1/8” scale. Tenant shall submit Tenant’s
Plans and any other plans required by this Exhibit C to Landlord in form,
quality and quantity acceptable for the purposes of filing for a building permit
with the Building Department of the City, and such plans shall be signed and
sealed by an architect licensed in the Commonwealth of Massachusetts;
          (b) Landlord shall review Tenant’s Plans as soon as reasonably
possible and designate by notice to Tenant, within 3 business days for the
Demising Work and 7 business days for other Tenant improvements shown on
Tenant’s Plans, the specific changes required to be made to Tenant’s Plans,
which Tenant shall make within three (3) business days of receipt. This
procedure shall be repeated until Tenant’s Plans are finally approved by
Landlord.
          (c) Any architect or designer acting for or on behalf of Tenant shall
be deemed an agent of and authorized to bind Tenant in all respects.
          (d) All plans, drawings and specifications with respect to the
Additional Premises and/or the Demising Work required to be submitted by Tenant
to Landlord shall comply with and conform to the Building plans filed with the
Department of Buildings, Building standard specifications (the receipt of which
Tenant hereby acknowledges) and with all the rules, regulations and/or other
requirements of any governmental department having jurisdiction over the
construction of the Building and/or Additional Premises. Tenant shall prepare
drawings in accordance with pre-existing conditions and field measurements.
          (e) Landlord’s review of Tenant’s Plans is solely to protect the
interests of Landlord in the Building and the Additional Premises, and Landlord
shall be neither the guarantor of, nor responsible for, the correctness or
accuracy of Tenant’s Plans, or the compliance of Tenant’s Plans with applicable
requirements of any governmental authority. Landlord’s review and approval of
any submissions shall not be deemed to be an approval of the adequacy for any
particular purpose or system capacity or the cost of the Tenant Improvements.
          (f) Tenant shall reimburse Landlord for the reasonable, actual
out-of-pocket costs incurred by Landlord to third parties for the review of all
submissions submitted pursuant to this Exhibit C.
     2. (a) Tenant shall, at its sole cost and expense, in accordance with the
terms and conditions of this Exhibit C, be responsible for the construction of
the Demising Work and all improvements and alterations necessary to prepare the
Additional Premises to conform with Tenant’s Plans (collectively, the “Tenant
Improvements”). After completion of Tenant’s Plans,

 



--------------------------------------------------------------------------------



 



Tenant shall submit Tenant’s Plans to the appropriate governmental body for plan
checking and a building permit. Tenant shall deliver a copy of the building
permit to Landlord prior to the commencement of construction of the Tenant
Improvements. Tenant shall not make any changes to Tenant’s Plans once finally
approved by Landlord without Landlord’s consent.
          (b) Tenant has selected The Richmond Group as the contractor for the
Tenant Improvements (the “Contractor”). A price for a construction contract
based on Tenant’s Plans shall be mutually agreed upon by Tenant and the
Contractor. Tenant shall enter into an agreement with the Contractor to build
the Tenant Improvements, at Tenant’s sole cost and expense.
          Tenant shall deliver, or cause to be delivered, to Landlord a
certificate of occupancy or certificate of completion, in form and substance
reasonably satisfactory to Landlord, with respect to the Demising Work and the
Additional Premises together with final and unconditional waivers of mechanic’s
liens concerning the work for all labor and services performed and all material
furnished in connection with the work, signed by the Contractor and all
subcontractors, suppliers, and laborers involved in the work. Notwithstanding
anything contained herein or in the Lease to the contrary, Landlord shall have
no obligation to disburse any allowance or fund any portion of the Demising Work
or other Tenant Improvements.
          (c) In the event that Tenant requests any changes to Tenant’s Plans,
Landlord shall not unreasonably withhold its consent to any such changes,
provided the changes do not adversely affect the Building’s structure, systems,
equipment or appearance. All reasonable, actual out-of-pocket costs and expenses
associated with any such changes and paid by Landlord to third parties,
including without limitation reimbursement to Landlord for its reasonable,
actual out-of-pocket costs for the review of such changes, shall be borne
exclusively by Tenant.
     3. (a) Before beginning the Demising Work or any other Tenant Improvements,
Tenant shall pay for and deliver to Landlord policies and certificates of
insurance in amounts and with such companies as shall be reasonably satisfactory
to Landlord, such as, but not limited to Public Liability, Property Damage and
Workmen’s Compensation, to protect Landlord and Tenant during the period of
performing the Tenant Improvements. Landlord and the Contractor shall be named
as insured parties in such policies or certificates of insurance and the same
shall remain in effect during the period of the performance of the Tenant
Improvements.
          (b) All of the Demising Work and other Tenant Improvements shall be in
accordance with the rules and regulations of any governmental department or
bureau having jurisdiction thereover and shall not conflict with, or be in
violation or cause any violation of, Landlord’s basic Building plans and/or the
construction of the Building, and all the Tenant Improvements shall be completed
free of all liens and encumbrances. All permits which may be required by Tenant
for the Demising Work and Tenant Improvements shall be procured and paid for by
Tenant or, if Landlord shall deem the same advisable, Landlord may procure such
permits and Tenant shall pay for the same. No plans and/or specifications
required to be filed by Tenant pursuant to any Demising Work or work
contemplated to be performed by it within the Additional Premises shall be filed
or submitted to any governmental authority having jurisdiction thereover without
first having obtained Landlord’s approval of same.
          (c) Upon completion of the Demising Work and other Tenant
Improvements, Tenant will remove all debris and excess materials from the
Building, the

C-2



--------------------------------------------------------------------------------



 



Additional Premises and any other premises in which such debris or excess
materials may have been placed.
          (d) The labor employed by Tenant or the Contractor shall always be
harmonious and compatible with the labor employed by Landlord or any contractors
or sub-contractors of Landlord. Should such labor be incompatible with such
Landlord’s labor as shall be determined by the sole judgment of Landlord, to be
exercised in good faith, Landlord may require Tenant to withdraw from the
Additional Premises until the completion of work by Landlord.
          (e) In the event Tenant or the Contractor shall enter upon the
Additional Premises or any other part of the Building not leased to Tenant under
the Lease, as may be permitted by Landlord, Tenant shall indemnify and save
Landlord free and harmless from and against any and all claims arising from or
out of any entry thereon or the performance of the Demising Work and/or other
Tenant Improvements and from and against any and all claims arising from or
claimed to arise from any act or neglect of Tenant or Tenant’s representatives
or from any failure to act, or for any other reason whatsoever arising out of
said entry or such work.
          (f) Tenant Improvements which Landlord reasonably determines are
specialized to Tenant’s use and occupancy of the Additional Premises including,
without limitation, wiring and cabling shall, at the election of Landlord,
either (1) be removed by Tenant at its expense before the expiration or earlier
termination of the term of the Lease or (2) remain upon the Additional Premises
and be surrendered therewith without disturbance, molestation or injury upon the
expiration or earlier termination of the Lease. If Landlord requires the removal
of all or part of the specialized Tenant Improvements, Tenant, at its expense,
shall repair any damage to the Additional Premises or the Building caused by
such removal. If Tenant fails to remove any specialized Tenant Improvements upon
Landlord’s request, then Landlord may (but shall not be obligated to) remove the
same and the cost of such removal and repair of any damage caused by the same,
together with any and all damages which Landlord may suffer and sustain by
reason of the failure of Tenant to remove the same, shall be charged to Tenant
and paid upon demand.
          4. Tenant accepts the Additional Premises in its “as is” condition and
acknowledges that it has had an opportunity to inspect the Additional Premises.
          5. Tenant hereby authorizes John Palmieri as Tenant’s representative
to act on its behalf and represent its interests with respect to all matters
which pertain to the construction of the Demising Work and other Tenant
Improvements, and to make decisions binding upon Tenant with respect to such
matters. Landlord hereby authorizes Joe Maguire and Jeff McComish, each acting
individually, to be Landlord’s representative in connection with construction of
the Demising Work and other Tenant Improvements. Tenant hereby expressly
recognizes and agrees that no other person claiming to act on behalf of the
Landlord is authorized to do so, and any costs, expenses liabilities or
obligations incurred or paid by Tenant in reliance on the discretion of any such
other person shall be Tenant’s sole responsibility.
          6. In the event of a conflict between the terms and provisions of the
Lease and the terms and provisions of this Exhibit C, the terms and provisions
of this Exhibit C shall control.

C-3



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTOR
     The undersigned, Palm, Inc., formerly known as PalmOne, Inc., a Delaware
corporation with an address of 400 North McCarthy Boulevard, Milpitas, CA 95035,
the Guarantor under that certain Guaranty made on September 26, 2003 (the
“Guaranty”) with respect to that certain Lease dated as of September 26, 2003,
as amended by a First Amendment to Lease dated March 16, 2006 (as so amended,
the “Lease”) between Landlord (as successor to Three Hundred Third Street LLC),
and Tenant (as successor to Alnylam U.S., Inc., a Delaware corporation that is a
subsidiary of Tenant and was formerly known as Alnylam Pharmaceuticals, Inc.
(the “Original Tenant”), pursuant to an Assignment of Lease dated February 28,
2006 between Original Tenant and Tenant), hereby consents to the within Second
Amendment to Lease to which this Consent of Guarantor is attached. The
undersigned acknowledges that the term “Lease” as used in the Guaranty shall
refer to the Lease as defined above and as amended by the within Second
Amendment to Lease, provided, however, that Guarantor’s liabilities and
obligations pursuant to the Guaranty shall remain limited pursuant to the Third
Amendment (as defined in the Guaranty) as such Third Amendment is affected by
the Fourth Amendment to Lease dated April 11, 2005 between Three Hundred Third
Street LLC as landlord and PalmOne, Inc as tenant and the Fifth Amendment to
Lease dated March 16, 2006 between Landlord and Guarantor.
     This Consent of Guarantor is given as of the 30 day of June, 2009.

            Palm, Inc.,
a Delaware corporation
      By:   /s/ Doug Jeffries         Name:   Doug Jeffries        Title:   SVP
& CFO     

